41
                                     Case 18-21442          Doc 38       Filed 04/30/19        Page 1 of 3
                                          United States Bankruptcy Court
                                                                   For The
                                                   District of Maryland/Northern Division
                                                                                                      Case No: 18-21442-RAG
 IN RE: DION X BAZEMORE                                                                                 Judge: Robert A. Gordon
        1624 HOPEWELL AVENUE                                                                             Date: 4/30/2019
        ESSEX, MD 21221

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                      Name and Address of Creditor                                    Amount                      Classification
   001      ALLY FINANCIAL / P O BOX 130424                                                      419.83                        Secured
            ROSEVILLE, MN 55113-0004
                                                                   Acct: 7962
                                                                Comment:
     002    INTERNAL REVENUE SERVICE / CENTRALIZED INSOLVENCY OFFI                                7,190.20                Secured
            P O BOX 7346 / PHILADELPHIA, PA 19101-7346                                            5.0000% From 08/28/2018
                                                       Acct: 9983
                                                    Comment:
     002    INTERNAL REVENUE SERVICE / CENTRALIZED INSOLVENCY OFFI                              43,809.34                    Unsecured
            P O BOX 7346 / PHILADELPHIA, PA 19101-7346
                                                       Acct: 9983
                                                    Comment:
     003    NAVIENT SOLUTIONS INC on behalf of / EDUCATIONAL CREDIT MA                          12,809.71                    Unsecured
            PO BOX 16408 / SAINT PAUL, MN 55116-0408
                                                         Acct: 9983
                                                    Comment:
     004    US BANK NATIONAL ASSOCIATION / SN SERVICING CORPORATIO                              41,289.20                       Secured
            323 FIFTH STREET / EUREKA, CA 95501
                                                      Acct: 9459
                                                 Comment: TSF 2/18/19
     005    NASA FEDERAL CREDIT UNION / P O BOX 1588                                                712.94                      Secured
            BOWIE, MD 20717
                                                                   Acct: 9502
                                                                Comment:
     006    MERRICK BANK / RESURGENT CAPITAL SERVICES                                             1,943.11                   Unsecured
            PO BOX 10368 / GREENVILLE, SC 29603-0368
                                                      Acct: 6067
                                                   Comment:
     007    PREMIER BANKCARD LLC / C/O JEFFERSON CAPITAL SYSTEM LL                                  819.90                   Unsecured
            PO BOX 7999 / ST CLOUD, MN 56302-9617
                                                     Acct: 4191
                                                  Comment:
     008    PREMIER BANKCARD LLC / C/O JEFFERSON CAPITAL SYSTEM LL                                  708.24                   Unsecured
            PO BOX 7999 / ST CLOUD, MN 56302-9617
                                                     Acct: 9556
                                                  Comment:
     009    MAYOR & CITY COUNCIL OF BALTIMORE / 200 HOLLIDAY ST - RM                                142.65                   Unsecured
            BALTIMORE, MD 21202
                                                      Acct:
                                                 Comment:




                                                      Page 1 of 3
41
                                     Case 18-21442          Doc 38       Filed 04/30/19        Page 2 of 3
                                          United States Bankruptcy Court
                                                                   For The
                                                   District of Maryland/Northern Division
                                                                                                      Case No: 18-21442-RAG
 IN RE: DION X BAZEMORE                                                                                 Judge: Robert A. Gordon
        1624 HOPEWELL AVENUE                                                                             Date: 4/30/2019
        ESSEX, MD 21221

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                     Name and Address of Creditor                                     Amount                      Classification
   010      CAPITAL ONE / AMERICAN INFOSOURCE LP                                                 818.70                      Unsecured
            P O BOX 71083 / CHARLOTTE, NC 28272-1083
                                                                   Acct: 3296
                                                                Comment:
     011    PORTFOLIO RECOVERY ASSOCIATES LLC / BARCLAYS BANK                                     1,206.45                   Unsecured
            PO. BOX 41067 / NORFOLK, VA 23541
                                                   Acct: 9708
                                                Comment:
     012    TD BANK USA N A / C/O WEINSTEIN AND RILEY PS                                            129.02                   Unsecured
            2001 WESTERN AVENUE STE 400 / SEATTLE, WA 98121
                                                       Acct: 8570
                                                   Comment:
     013    COMPTROLLER OF THE TREASURY / COMPLIANCE DIVISION/INDI                                2,913.00                   Unsecured
            301 W PRESTON STREET #409 / BALTIMORE, MD 21201-2383
                                                     Acct: 9983
                                                 Comment:
     014    ACCEPTANCE NOW / 5501 HEADQUARTERS                                                        None                     Not Filed
            PLANO, TX 75024                                                                                                          .00
                                                                   Acct:
                                                                Comment:
     015    CCS / 500 E 60th STREET N                                                                 None                     Not Filed
            SIOUX FALLS, SD 57104                                                                                                    .00
                                                                   Acct:
                                                                Comment:
     016    CREDIT ONE BANK / P O BOX 98873                                                           None                     Not Filed
            LAS VEGAS, NV 89193                                                                                                      .00
                                                                   Acct:
                                                                Comment:
     017    BLAZE / 5501 S BROADBAND LANE                                                             None                     Not Filed
            SIOUX FALLS, SD 57108                                                                                                    .00
                                                                   Acct:
                                                                Comment:




                                                      Page 2 of 3
41
                                          Case 18-21442              Doc 38        Filed 04/30/19           Page 3 of 3
                                                United States Bankruptcy Court
                                                                          For The
                                                          District of Maryland/Northern Division
                                                                                                                    Case No: 18-21442-RAG
  IN RE: DION X BAZEMORE                                                                                              Judge: Robert A. Gordon
         1624 HOPEWELL AVENUE                                                                                          Date: 4/30/2019
         ESSEX, MD 21221

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                       Name and Address of Creditor                                                 Amount                        Classification
   018        VAN RU CREDIT CORPORATION / 4839 N ELSTON AVENUE                                                   None                         Not Filed
              CHICAGO, IL 60630                                                                                                                       .00
                                                            Acct:
                                                       Comment:
                                                                                            Total            114,912.29
     BRIAN A CAVANAUGH ESQ                                                                             1,310.00                Debtor's Attorney
     25 SHIPPING PLACE
     BALTIMORE, MD 21222-0000

  Pursuant to 11 U.S.C. 502 (a), the filed claims are deemed allowed for purposes of distribution and shall be paid if provided for under the plan.
DEBTOR(S): IF YOU BELIEVE A CLAIM IS NOT CORRECT, YOU MUST FILE AN OBJECTION IN ACCORDANCE WITH BANKRUPTCY RULE 3007
AND LOCAL BANKRUPTCY RULE 3007-1.
                                                                                                                    /s/ Robert S. Thomas, II
                                                                                                                    Robert S. Thomas, II, Trustee
                                                                                                                    300 E. Joppa Road, Suite 409
                                                                                                                    Towson, MD 21286


I hereby certify that on 04/30/2019 a copy of this Notice was served on the Debtor(s) by regular mail, postage prepaid. I further certify that a
copy of this notice was served on the attorney for the Debtor(s) electronically through the Court's ECF system on the date this Report was
uploaded for filing.

                                                                                                    /s/ Robert S. Thomas, II
                                                                                                    Robert S. Thomas, II, Trustee




                                                              Page 3 of 3
